Appellant was convicted as a principal for the misapplication of State tax money, one Druesdow as tax collector of Harris County alleged to have actually committed the offense. His punishment was assessed at seven years in the penitentiary.
The sole question in the case is one of pleading. We will, therefore, State the indictment and the grounds on which it is attacked.
The indictment: There were several counts All of them except the third were eliminated. Outside of the necessary preliminary and concluding allegations which are usual, the third count alleges:
That Karl L. Druesdow, in Harris County, Texas, on or about May 1, 1914, and before this indictment was presented, was an officer of the government of said State, towit, was the duly elected, qualified and acting collector of taxes in and for Harris County, in said State, and was then and there by law and in virtue of his said office the receiver and depositary of public money belonging to said State; and as such officer by virtue of said office there had come into his hands and was then and there in his possession a certain sum of public money belonging to said State, towit, the sum of $29,759.34, current money of the United States, of that value, said sum of money being balances then and there in his hands of tax money belonging to said State, collected by him for said State by virtue of his said office during the period of time from May 1, 1913, to April 30, 1914, and which said sum of money he, said Druesdow, did then and there unlawfully, wilfully and fraudulently fail to pay into the Treasury of said State at the time prescribed, the time prescribed by law being on or before the first day of May, 1914. *Page 500 
And that, on or about May 1, 1914, C.C. Quillin did then and there unlawfully, wilfully and fraudulently act together with the said Druesdow in the commission of said offense.
The indictment was based on articles 96, 97 and 74 of our Penal Code, in connection with the duties of collectors prescribed by our Revised Civil Statutes. We will now state these articles of the Code and the substance of the Revised Civil Statutes applicable herein.
(Art. 96.) If any officer of the government who is by law a receiver of public money, or any clerk or other person employed about the office of such officer, shall fraudulently misapply any part of such public money, he shall be punished by confinement in the penitentiary for a term of not less than two nor more than ten years.
(Art. 97.) Within the term "misapplication of public money" are included the following acts (subdiv. 6): The wilful failure of any officer to pay into the State Treasury at the time prescribed by law whatever funds he may have on hand.
(Art. 74.) All persons are principals who are guilty of acting together in the commission of an offense.
The substance prescribed by the Revised Statutes and actual practice is to this effect: The tax collector is authorized and required to collect all taxes due the State and county of his county, and he is charged as a liability on his part with all of said taxes. This, perhaps, besides others, includes all ad valorem, poll and occupation taxes. (Art. 7618.) At the end of each month he is required, on forms furnished by the Comptroller, to make an itemized report to the Comptroller, showing each and every item of said taxes collected by him during said month, accompanied by a summarized statement showing full disposition of all State taxes collected. He is also required to then present such report, together with the tax receipt stubs to the county clerk, who shall within two days compare said report with said stubs. If they agree in every particular, the clerk shall certify to the correctness of said report. The tax collector then immediately forwards it to the Comptroller, and is required to pay to the State Treasurer all moneys collected by him for the State during said month, with certain exceptions and his commissions on total amount collected. Then, at the end of the tax year, which is fixed at May 1st of each year, he is required to finally adjust and settle his account for the whole year with the Comptroller, and "shall pay over to the State Treasurer all balances in his hands belonging to the State." In order to enable him to do so, the Commissioners Court is required to convene on or before the third Monday in April for the purpose of examining and approving his final settlement papers. In this settlement the Commissioners Court is required to allow the collector for all delinquent and insolvent tax payers; in which event the court itself must certify that such insolvent or delinquent tax payers have no property out of which to make the tax which is assessed, or that they have moved out of the county, or that no property can be found in the *Page 501 
county belonging to them out of which to make the taxes. This annual settlement is entirely additional to, and embraces additional matters from the monthly reports and remittances otherwise required, and failure to make which monthly remittances is made a misdemeanor by article 144, P.C.
This prosecution was not had under either articles 107 or 144 of our Code.
Our law expressly makes the Comptroller supervisor of the tax collectors, authorizes and requires him to furnish them various blanks for the transaction of their business and reports. And also expressly authorizes and requires him to notify the collectors to make remittances to the State Treasury of all taxes collected by them from time to time during each tax collecting year, in addition or otherwise than said monthly remittances expressly required by statute of them, and they are required to comply with his instructions and requirements.
Formerly our laws required tax collectors to remit to the State Treasury the State taxes collected by them only quarterly, or perhaps only annually. But as the State necessarily, in order to run the government, had to pay out large sums monthly to its employees, officers, and at times pay special appropriations, etc., it became necessary, in order to prevent the State from being on a deficiency basis from time to time, to require the collectors to remit monthly to the Treasury, taxes collected by them, which was done. The legislation of the State from time to time, and the records of our courts, clearly show that the State has had to deal with at least three different classes of collectors: one, careless and indifferent, who merely failed to make remittances monthly; another, who fraudulently and wilfully
withheld from the Treasury taxes collected by them and thereby misapplied them; and still another, who wilfully and negligentlyfailed to account for tax money in their hands and pay it to the State Treasury whenever expressly required and notified to do soby the Comptroller.
This first class was distinctly embraced by said article 144, which made it a misdemeanor only for a collector to merely fail
at the end of each month, or within three days thereof, to remit to the State Treasurer the amount due by him to the State for taxes collected for the preceding month.
The second class is embraced in said articles 96 and 97, wherein it is made a penitentiary offense, with a term of not less than two nor more than ten years, if such collectorfraudulently and wilfully fails to pay into the State Treasury at the end of each tax year, and thus misapplies whatever of the tax funds he at that time may have on hand.
The other class is embraced by article 107, which makes it an offense for any tax collector who shall wilfully and negligentlyfail to account for all moneys in his hands belonging to the State, and pay the same over to the State Treasurer whenever andas often as he may be directed to do so by the Comptroller; and if he violates that article his punishment is fixed at not less than three nor more than ten years. *Page 502 
This makes it clear that neither article 144 nor 107 are in conflict with or repeal or modify the offense prescribed in articles 96 and 97, but each provides for a separate and distinct offense. If this indictment had been preferred under said article 144, it would have been necessary only for it to have alleged that the tax collector of Harris County had failed within three days after the end of any given month to promptly remit to the State Treasury the amount due by him to the State, alleging that amount, and that indictment could not have embraced the offense prescribed by either articles 96, 97 or 107. If the indictment had been preferred under article 107, it would have been necessary for it to have alleged that the Comptroller on a given date had directed said tax collector to account for and pay over to the State Treasurer the tax money he had collected belonging to the State, alleging the amount, and that such tax collector had wilfully and negligently failed to do so, thus making additional and different allegations from that under article 144, and without such additional allegations no conviction could have been obtained under article 107. Without doubt the indictment in this case by its face shows that it was preferred under said articles 96 and 97, and that every allegation made therein complies and is in strict conformity to said articles, which is an entirely distinct offense, as stated, from those prescribed by either article 107 or 144. We see no necessity of further discussing or illustrating the distinct and different offenses prescribed by said articles. A mere reading and application of them clearly demonstrates that neither is in conflict with the other, and that the Legislature intended that they should not be, and that the Legislature intended also that neither should repeal or affect the other.
Appellant's objection to the indictment wherein he claims the failure of the State to allege the failure of Druesdow "to pay the money over to the State Treasurer as prescribed by law," etc., is untenable. And so is his other like objection that the indictment fails to charge that Druesdow failed to pay over to the State Treasurer all balances, etc., he basing his objections on the idea that this indictment was preferred under article 144, instead of articles 96 and 97, as stated. The allegation in the indictment that he failed to pay the money into the StateTreasury clearly follows the statute under which the indictment herein was preferred. Besides, the payment of such taxes to the State Treasury would, in law and in fact, be the same thing under these statutes as paying it to the State Treasurer, and vice versa.
This brings us to the discussion of appellant's objections to the indictment most earnestly insisted upon in oral argument and by his printed brief herein, which in substance and effect is that, as the offense denounced applied to a tax collector only and that the offense could be committed by no one except a tax collector, no other outside party could be a principal with him in the commission of the offense; in other words, that as appellant was not alleged to be a clerk or other person *Page 503 
employed about the office of Druesdow, he could not, therefore, legally be a principal in the offense alleged.
We have thoroughly considered this question and extensively investigated the authorities applicable thereto, and we are clearly of the opinion, both upon authority and reason, that appellant's contention is not sound. The indictment speaks for itself, and is in plain and unequivocal language. Briefly summarized, it alleges that Druesdow was tax collector of Harris County, and as such collected $29,759.34 of State taxes belonging to the State and had that sum on hand as balances on May 1, 1914, and that he unlawfully, wilfully and fraudulently failed to pay it into the Treasury at the time the law required him to do so, which was May 1, 1914. And that appellant unlawfully, wilfully and fraudulently acted together with said Druesdow in the commission of said offense. Now, let us apply the law to the allegations, or the allegations to the law. The law, summarized, is that if Druesdow, tax collector of Harris County, fraudulently and wilfully failed to pay said money into the State Treasury at the said time prescribed, he would be guilty of misapplying it, and that if appellant acted together with him in doing this, he, appellant, would be a principal with him in the commission of that specific offense. Our statute, as to who are principals, is applicable to each and every offense denounced by law, exactly the same as if it was incorporated in each article prescribing a specific offense (with possibly some exceptions not necessary to mention). Of course, it would be wholly inapplicable where one person only should be concerned in the commission of a specific offense. On the other hand, it is specifically applicable to every offense where another than the actual doer acts together with the doer in committing the offense. Our statute on principals was intended to, and actually does, embrace everyone who acts together with another who actually commits an offense. Otherwise, the more guilty of the two might escape all punishment for the most heinous crime. To illustrate this case: Under the allegations in this indictment it might be shown that Druesdow was an honest and faithful officer, scrupulously discharging all the duties thereof; that Quillin came in contact with him and showed him how easy and safe it would be for him to rob the State of the tax money which he had collected, and actually induce him to do so. As compensation for this cunningly devised and iniquitous plan of robbing the State, he, Druesdow, might turn over, or pay, to him, Quillin, a part of this very money. The intent, even if first entertained by Druesdow, to withhold and misapply the money would not alone constitute the offense. It must be combined with the act of fraudulently and wilfully doing so. And Druesdow could appear in Austin, or elsewhere, with the money in his pocket to turn into the Treasury, as an honest man should do, and at the last moment just before he actually pays it into the Treasury, Quillin should approach him and induce him to then and there commit the act, and then and there pay to him, Quillin, a part of the fund which he induced Druesdow *Page 504 
to then and there withhold from the Treasury, and thus complete the crime. Under such circumstances it would be an outrage on justice and law that Quillin, the more guilty party, should escape, and that Druesdow alone should be punished for the crime which Quillin induces and acts together with him in committing, and is, in fact, responsible for Druesdow committing. Other illustrations might be given, but we think it unnecessary. We have not distinguished between accessories and accomplices and principals under our law. This is wholly unnecessary, as the sole question we are passing upon is as to the sufficiency of the indictment.
The authorities clearly establish the principle that one can be a principal of another when physically, or actually, incapable of committing the offense himself; for instance, in rape, in order to commit that offense, whether by force, or on a girl under fifteen, it is absolutely essential that a male shall with his sexual organ penetrate the sexual organ of the female. It would, of course, be impossible for a woman to do this, but she can be and is a principal when she acts together with the male who actually does this. This is well settled by the authorities. We cite only some of them: Campbell v. State, 63 Tex. Crim. 595, and authorities therein cited; State v. Burns,82 Conn. 213, wherein it is said: "That a person may be guilty as a principal . . . of a crime which he is personally incapable of committing alone, is too well settled to require extended citation of authority"; State v. Jones, 83 N.C. 605; State v. Comstock, 46 Iowa 265; Strang v. People, 24 Mich. 1. And while it is held that a man can not be guilty of rape by himself forcibly having sexual intercourse with his own wife, yet he can be and is a principal if he assists another to thus have intercourse with her. (People v. Chapman, 62 Mich. 280; State v. Dowell, 106 N.C. 722; and see Law v. Com., 75 Va. 885.) So an unmarried man who himself could not be guilty of bigamy by marrying a single woman, yet is a principal when he aids, etc., a married man to thus marry. (Boggus v. State, 34 Ga. 275.) In State v. Rowe, 104 Iowa 323, it was held that while a county treasurer could only himself embezzle county funds in his hands, yet another who could not himself have committed embezzlement of those funds, could and would be guilty as a principal if he acted with the officer and aided him in committing the offense. So in People v. McKane, 143 N.Y. 455, it was held that a person who is not a member of a board of registry, who alone as such was required to do a certain thing, could not himself commit an offense which only a member of the board could do, yet he could be, and was, a principal of such officer if he induced the other to commit the crime, the court saying: "The fact that he may for some reason be incapable of committing the same offense himself is not material so long as it can be traced to him as the moving cause by instigating others to do what he could not do himself." To the same effect are U.S. v. Snyder, 14 Fed., 554, and U.S. v. Bayer, 4 Dillon, 407, *Page 505 
and other cases and text-books which could be cited, but we think it unnecessary.
In oral argument appellant presented and relied upon a case from Michigan. At the time we took no memorandum of the case, presuming it would be cited somewhere in appellant's brief, but we failed to find it there, or elsewhere in the record. We have been informed, however, that that case was Shannon v. People,5 Mich. 72. We have carefully read that case, and in our opinion, instead of being an authority in appellant's favor, it is against him. Under the peculiar statute of that State and indictment therein, it was held that the proof offered did not sustain the offense as alleged, and that he was indicted under the wrong statute, having been indicted directly as committing the offense, without any allegation that another who alone could commit the offense, had done so. The very defect in that case was expressly met by the allegations in this. The fact that the laws of Michigan made an accomplice a principal would not make that case authority under our law to hold the indictment invalid.
We are clearly of the opinion that the indictment in this case is unquestionably valid, and the judgment will, therefore, be affirmed.
Affirmed.
                          ON REHEARING.                         June 14, 1916.